OPINION
PER CURIAM.
Before the Court is appellant’s September 26, 2003 motion to dismiss appeal. Appellant’s motion states he no longer wishes to pursue the appeal and appellant requests that “costs be assessed against the party incurring them.” The Court notes that appellant’s motion bears no certificate of conference or any expression of agreement from appellee’s counsel that costs of this appeal should be taxed against the party incurring them. Appellant’s motion is GRANTED to the extent this appeal is DISMISSED. See Tex.R.Afp. P. 42.1(a). However, relief requested regarding the costs of the appeal is DENIED.